Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 6/18/21 has been considered. 

Drawings
Figures 1a, 1b and 4a and 4b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “a number ... sub lenses is an odd number”, and the claim also recites “a number…sub lenses is three” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 recites “where a value of M is an odd number”. However claims 9, from which claim 10 depends, has not defined the variable M. Thus, claim 10 is unclear and indefinite. 
Claims 3 and 10 will be examined as best understood by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6 and 12-20 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Benitez et al (US20170171533).

Regarding claim 1, Benitez teaches a curved lens (lens array; for example 501,701, 1101, 2701, 2702 and 2901), comprising: a plurality of sub lenses (lens lets) around an optical center of the curved lens and connected with each other (see figures 5, 7, 11, 18-20, 24b, 27 and 29-31);
wherein each of the plurality of sub lenses comprises a first curved surface and a second curved surface opposite to each other (see figures 5, 7, 11-13, 18-20, 24b, 27, and 29-31);
a plurality of first curved surfaces (s2) of the plurality  of sub lenses are connected with each other to form a light exit surface of the curved lens (light 
the light incident surface as a whole is a convex surface, and the light exit surface as a whole is a concave surface (see figures 4, 7, 11, 24b and 29-31); and
the plurality of the first curved surfaces and the plurality of the second curved surfaces are free-form curved surfaces (paragraphs 54-56, 204-208 and 217-266).
Regarding claim 2, the curved lens according to claim 1, wherein the plurality of sub lenses (lens lets) are identical to each other (see figures 5, 7, 11 and 24b).
Regarding claim 3, the curved lens according to claim 1, wherein a number of the plurality of sub lenses is an odd number, and a number of the plurality of sub lenses is three (see figure 27- a 3-fold embodiment).
Regarding claim 5, the curved lens according to claim 1, wherein each of the plurality of sub lenses (for example: figure 29- 2901 and figure 24b) comprises a plurality of sub-sub lenses around the optical center and connected with each other (see figures 29-31 and 24b);
each of the sub-sub lenses comprises a first sub curved surface and a second sub curved surface opposite to each other (see figure 30 and 24b);
the first sub curved surface is a first free-form curved surface, and the second sub curved surface is a second free-form curved surface (paragraphs 217, 231 and 240); and
a plurality of first sub curved surfaces of the plurality of sub-sub lenses are connected with each other to form the first curved surface, and a plurality of 
Regarding claim 6, Benitez teaches the curved lens according to claim 5, wherein each of the plurality of sub lenses comprises two sub-sub lenses (figures 24b design of figures 18-20 (two fold design)) wherein the light exit surface as whole is convex and concave, and the two sub-sub lenses are symmetrically relative to a first plane (paragraphs 223-231).
Regarding claim 12, the curved lens according to claim 5, wherein a first curved line obtained by sectioning two adjacent first curved surfaces by a first plane comprises a portion of a first M-shape (eye side-see figure 24b);
the portion of the first M-shape comprises two first convex points, and the first curved line is entirely on a same side of a virtual line connecting the two first convex points (see figure 24b);
a curved line obtained by sectioning two adjacent second curved surfaces by the first plane comprises a ridge-shaped portion (display side-see figured 24b);
a second curved line obtained by sectioning two adjacent first sub curved surfaces by a second plane comprises a portion of a second M-shape; and the portion of the second M-shape comprises two second convex points, and the second curved line is entirely on a same side of a virtual line connecting the two second convex points (see figure 24b). 
Regarding claim 13, the curved lens according to claim 1, wherein the curved lens is integrally molded, so that there is no interface between adjacent sub lenses (see figures 5, 7, 11, 18-20, 24b and 27; paragraphs 222-226, 231 and 237).  Additionally, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).
Regarding claim 14, the curved lens according to claim 13, wherein pupils of the plurality of sub lenses are at different positions and around the optical center of the curved lens (see figures 5, 7 and 11).
Regarding claim 15, the curved lens according to claim 14, wherein the optical center of the curved lens is on a side of the pupils of the plurality of sub lenses away from the curved lens (see figures 5, 11, 24b and 3 29-1).
Regarding claim 16, the curved lens according to claim 14, wherein the optical center of the curved lens is an intersection point of axes of the plurality of sub lenses (lens lets array); and an axis of each of the plurality of sub lenses is perpendicular to a plane where a pupil of the each of the plurality of sub lenses are located (lens lets are three dimensional; see figure 5, 7, 11, 24b and 29-31).

Regarding claim 18, the display device according to claim 17, further comprising a plurality of display channels (display clusters or right/left sides of HMD), wherein the plurality of sub lenses of the curved lens are in one-to-one correspondence with the plurality of display channels; and each of the plurality of sub lenses is arranged in a corresponding display channel (paragraphs 217-266).
Regarding claim 19, the display device according to claim 18, wherein imaging surfaces (for example: 702,1100, 2001, 2902)  of the plurality of display channels are on a same curved surface or on a same plane (see figures 5, 7, 11, 18-20, 27 and 29-31).
Regarding claim 20, the display device according to claim 19, wherein in a case where the imaging surfaces (for example: 702, 1100, 2001, 2902) of the plurality of display channels are on the same plane, the imaging surfaces of the plurality of display channels are all perpendicular to a global axis of the curved lens (see figures 5, 7, 11, 18-20, 27 and 29-31). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed 

Claims 4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benitez et al (US20170171533).
Regarding claim 4. Benitez teaches the curved lens according to claim1, however, Benitez fails to specifically disclose wherein an angle between adjacent first curved surfaces is greater than 120 degrees. Benitez also teaches the curved lens can be shaped as a flat surfaces with curved lenses or cylindrical curve or spherical curve shape with curved lenses aligned with respect to the display (paragraphs 54-56, 204-208 and 217-266). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Benitez teaches optimizing the placement and curvature of the lenses with respect to the flat or curved display surface to prevent vignette and other optical aberrations occurring in the output image to the user. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include this feature, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.	
Regarding claim 7, Benitez teaches the curved lens according to claim 5, however, Benitez fails to specifically disclose wherein an angle between adjacent first sub curved surfaces is greater than 140 degrees. Benitez also teaches the curved lens can be shaped as a flat surfaces with curved lenses or cylindrical curve or spherical 
Regarding claim 8, Benitez teaches the curved lens for use in display wherein the lenses are designed to be included in head worn frame. Benitez fails to specifically disclose the curved lens according to claim 5, wherein a central thickness of each of the plurality of sub lenses is greater than 2.5mm, an edge thickness of each of the plurality of sub lenses is greater than 1.2mm, and a ratio of the central thickness to the edge thickness of each of the plurality of sub lenses ranges from 1.8 to 2.7. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this dimensioning feature, since Benitez teaches designing the optics to for head worn frame, the central thickness is important factor in the lens focus position and optimizing the placement, focal length and curvature of the lenses with respect to the display surface is necessary to prevent vignette and other optical aberrations occurring in the output image to the user. Additionally, It would have been obvious to one of ordinary skill in the art at the time the invention was made to include this feature, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Regarding claim 11, the curved lens according to claim 9, wherein an absolute value of c2 is greater than an absolute value of cl; and a ratio of the absolute value of c2 to the absolute value of cl ranges from 3 to 7- As discussed above, Benitez teaches the surfaces of the lens can be free-form surfaces (see paragraph 215-216 and 232-236). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a design parameter for the free form surface to optimize the display optical systems to prevent vignette, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Llull et al (WO2018217252) teaches a NED with a freeform lens array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH